The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
2.	The action is responsive to the communications filed on 10/20/2021. Claims 1-14, 16-27 are pending in the case. Claims 1, 5 and 19 are amended.  Claim 11 is canceled. Claims 21-26 are newly added. Claims 1, 21 are independent claims. Claims 1-10, 12-26 are rejected.

Summary of claims

 3.	Claims 1-14 and 16-27 are pending, 
	Claims 1, 6, 19, 24, 25 are amended,
	Claim 15 was previously cancelled,
	Claims 1, 24 and 25 are independent claims,
           Claims 1-14 and 16-27 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 10/20/2021, with respect to the rejection(s) of claim(s) 1-14 and 16-27 under 103 have been fully considered and are not persuasive in view of new rejection ground(s).  
	Applicant requested that the non-statutory double patenting rejection be held in abeyance until the claims are otherwise found to be allowable.  Examiner maintains the non-statutory double patenting rejection.

Applicant argued Seide did not teach the feature cited in claims 19, 24 and 25, read as, “a digital media file of the collection of digital media files is not currently playing and the hooks are played in a background while the end user is browsing the collection of digital media files.”  Examiner respectfully disagrees.  Please note that the instant application indicated the unifying sound is played in the background to conceal any silent holes or gaps in playback and/or to provide a consistent aural cue that the audio user interface is in operation (Instant Application, [0017]), and hooks for tracks are played in the background while the user is browsing the track, and playing audio and/or video content in the background consists of one or more of cross-fading between hooks, or playing hooks at a lower than user volume, or any other method designated as signifying that the hooks are being played in the background, “in the background” indicates at a lower volume to that at which the audio would normally be played (Instant Application, [0032]-[0033], [0094]).  Accordingly, in the instant application, playing hooks in background or at a lower than usual volume is to provide a cue to user signifying the hooks are being played.  Applicant argued Seide’s background music has no 
	
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1-14, 16-21, 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10353553. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant application are broader than claims in patent 10353553.  Independent claim 1 of instant application recites features of "… defining a collection of digital media files for playback using a digital media player…” which do not appear in independent claim 1 in patent 10353553.  Please note independent claim 1 of Patent 10353553 cites analyzing the digital media content to create “hooks” related to the digital media content, it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that the digital media content may be a . 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


6.	Claims 1-14, 16-18, 20-23, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seide et al. (hereinafter Seide), United States Patent Application Publication 2008/0046406, and in view of Reiko Miyazaki (hereinafter Miyazaki), United States Patent Application Publication 2012/0056828, and in view of Kitahara et al. (hereinafter Kitahara), United States Patent Application Publication 2011/0009988.
Regarding claim 1, Seide teaches A method for presenting a user interface to an end user to facilitate the searching, browsing and/or navigation of digital media content (Seide Abstract, providing search results that include audio/video thumbnails for searches of audio and video content), the method comprising the steps of: (a) defining a collection of digital media files for playback using a digital media player (Seide [0030], collections of audio/video files; [0037], [0040], [0041], and [0054], the most indicative and/or relevant segments are selected to represent the , (b) analysing digital media content of the defined collection of digital media files to create hooks related to the digital media content (Seide [0037], [0040], [0041], and [0054], the most indicative and/or relevant segments are selected to represent the audio/video files), (c) generating a graphical representation comprising a waveform of an extracted section of a digital media file of the digital medial files, wherein the extracted section is associated with at least one of the hooks (Seide [0024], [0031], and [0036], showing segments of relevant media associated with the audio/video files in tandem with the audio/video segments; [0068], keywords are extracted from a previously selected audio/video file and provided to the user; see more in Miyazaki); and (d) playing the hooks (Seide [0029], a user is able to watch or listen to the audio/video thumbnails to gain indications of the content, a user-selectable option is provided to play a larger portion of the audio and/or video content, such as the full audio/video file corresponding to the audio/video thumbnail comprising segments isolated out of that full audio/video file; [0031], a user may be provided the option to start a selected video file at the beginning, or to start playback from one or the clips shown in the audio/video thumbnail; [0024], [0031], and [0036], showing segments of relevant media associated with the audio/video files in tandem with the audio/video segments; [0068], keywords are extracted from a previously selected audio/video file and provided to the user).
Seide discloses showing segments of relevant media associated with the audio/video files in tandem with the audio/video segments, but does not clearly disclose displaying a waveform for hook representation, Miyazaki expressly discloses: ( c ) generating a graphical representation comprising a waveform of an extracted section of a digital media file of the digital medial files, wherein the extracted section is associated with at least one of the hooks (Miyazaki: [0229] and [0232], displaying an image showing a voice waveform of the music data on a screen, as the image representing the contents of the music data, the music data is partitioned in a unit such as the hook of a song);
Seide and Miyazaki are in analogous art because they are in the same field of endeavor, digital media content management including extracting data from music file. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Seide using the teachings of Miyazaki to expressly include displaying an image showing waveform of the music data on a screen.  This would provide Seide’s method with enhanced capability of displaying a waveform representing the digital media content so user could see the waveform attribute of the digital media content.
Seide discloses playing the “hooks” based on analysis on features of the media content, but does not clearly disclose determining a volume, in an analogous art of media data management system, Kitahara discloses: wherein a decision as to how to play a hook is made using digital signal processing (“DPS”) to determine a volume at which the hook is played ([0062], the cross-fade is a special sound effect to be employed in order to gradually increase the volume of the next hook-portion data B1 while gradually decreasing the volume of the hook-portion data A1; [0113] and [0114], in the case of cross-fade, the DSP unit gradually decreases a volume for the hook-portion data A1, gradually increases a volume for the subsequent hook-portion data B1, thus produces a special sound effect as the hook switching sound effect SAB1, 
Seide and Kitahara are in analogous art because they are in the same field of endeavor, digital media content management. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Seide using the teachings of Kitahara to expressly include using DSP to manage volume of the sound effect.

Regarding claim 2, Seide teaches: presenting the hooks to the end user, so that the end user can search, browse and/or navigate the digital media content using the hooks (Seide [0031] and [0056], showing segments of relevant media associated with the audio/video files in tandem with the audio/video segments). 
Regarding claim 3, Seide teaches: providing a unifying sound in a background to conceal a gap in playback (Seide [0059], providing transition cue like adding a sample of background music). Regarding claim 4, Seide teaches: the unifying sound is played in the background to provide an aural cue that the audio user interface is in operation (Seide [0059], providing transition cue like adding a sample of background music). Regarding claim 5, Seide teaches: the unifying sound includes a hum, a crackling sound, white noise, audience sounds, a station identification signifier (Seide . Regarding claim 6, Seide teaches: each hook is an extracted section of a track of audio and/or video content that is at least one of: (i) representative of that track as a whole; (ii) a most recognisable part or parts of that track; (iii) related to one or more sections of another track; or (iv) evocative of that track (Seide, [0040-0041] and [0054], inherent indicative relevance of a given audio/video segment as an indicator of the general content of the audio/video file in which it is found may be evaluated by extracting any of a variety of indicative features from the segment; audio/video segments may logically be the most informative way of representing a sample of the content of audio/video files than non-audio/video formats such as text). 
Regarding claim 7, Seide-Kitahara teaches: the hook is identified using DSP technology (Seide [0041], functions performed by the process module; Kitahara [0095], a digital signal processor (DSP) unit). Regarding claim 8, Seide teaches: the hook includes of one or more per-track hooks from one or more tracks, such per-track hooks being combined to constitute a single hook for the one or more tracks by one or more of cross-fading or juxtaposition of the per-track hooks (Seide [0030] and [0059]). Regarding claim 9, Seide-Kitahara teaches: a decision as to which technique to utilise when combining multiple per-track hooks into a single hook is determined by DSP analysis of the one or more tracks and/or the per-track hooks (Seide [0041], functions performed by the process module; Kitahara: [0113] and [0114], in the case of cross-fade, the DSP unit gradually decreases a volume for the hook-portion data A1, gradually increases a volume for the subsequent hook-portion data B1, thus produces a special sound effect as the hook switching sound effect SAB1, and outputs the hook switching sound effect between the hook-portion data A1, and subsequent hook-portion data B1). 
Regarding claim 10, Seide teaches: a set of tracks is previewed by a playback of a hook for that set, that hook being created by combining the per-track hooks of  tracks that constitute the set of tracks (Seide [0030] and [0059]). 
Regarding claim 11, Seide teaches: the said set of tracks includes at least one of: tracks in a playlist, a set of search results, a group of tracks formed according to metadata (Seide [0031] and [0053]). Regarding claim 12, Seide teaches: the metadata used to form a group of tracks includes one or more of an artist, performer, genre, year of release or re-release or creation of tracks, a release or album on which the tracks appear, or a popularity of tracks within a given group of users of a service (Seide [0031], metadata accompanying the audio/video files; [0054], audio/video thumbnails are capable of providing indicative information about audio/video files; the metadata and indicative information about audio/video files may be artist, performer, genre, etc.). Regarding claim 13, Seide teaches: a playback of a hook for a track or a single hook for a set of tracks is triggered by an action performed by the end user (Seide [0003], [0029], and [0031]). Regarding claim 14, Seide teaches: the hooks are played in response to an action performed by the end user; and the hooks are faded in and then faded out (Seide [0029], a user is able to watch or listen to the audio/video thumbnails to gain indications of the content, a user-selectable option is provided to play a larger portion of the audio and/or video content, such as the full audio/video file corresponding to the audio/video thumbnail comprising segments isolated out of that full audio/video file; [0031], a user may be provided the option to start a selected video file at the beginning, or to start playback from one or the clips shown in the audio/video thumbnail). claim 15       canceled

Regarding claim 16, Seide teaches: an action received from the end user during playback of a per-track hook is able to trigger playback of a track from which the per-track hook is derived (Seide [0003], an audio/video thumbnail includes one or more audio/video segments retrieved from within the content of audio/video files selected as relevant to a search or other user input; [0029], and [0031]). 
Regarding claim 17, Seide teaches:  playback of the track commences at a start of the track (Seide [0003], [0029], and [0031], a user may be provided the option to start a . Regarding claim 18, Seide teaches: the action includes one or more of a mouse click on a graphical user interface element, a tap on a specified region of a touch-sensitive interface, a specific keyboard command, a specific vocal command, a specific gesture identified via a mouse, a touch-sensitive interface, or motion-sensitive interface (Seide [0081], user input interface). Regarding claim 20, Seide teaches: (i) playing the hooks in the background comprises playing hooks using 3D Audio Effect techniques such that the sounds appear to originate from a specific location (Seide [0059], editing effect can be anything that can serve as a cue in the perception of the user, for example, a cross-fade, an apparent motion of the old audio/video segment moving out and the new one moving in, showing the video in a smaller frame, showing an overlay text such as “summary” or “upcoming”, or adding a sample of background music), or (ii) audio narration replaces or augments a visual element of a graphical interface to enable access by blind or partially sighted individuals (Seide [0030] and [0059]). 
Regarding claim 21, Seide teaches: the method is applied in a system comprising a display, a speaker and a computer, the computer configured to display the graphical representation on the display, and the computer further configured to play the hooks using the display and/or the speaker (Seide [0021]-[0022] and . Regarding claim 22, Seide teaches: (i) the display comprises a touch screen, or (ii) the system is a portable device, or (iii) the system is a mobile phone, or (iv) the system includes a microphone, and the computer is configured to receive voice input through the microphone, or (v) the system is operable to receive a user selection of digital media content (Seide, [0003], [0021]-[0022] and [0081], mobile computing device may provide audio/video content via its own monitor and/or speakers and may also provide user output via headphones). Regarding claim 23, Seide teaches: the digital media content comprises at least one of digital music content or digital video content (Seide [0003], [0021], [0022], and [0081]).

Regarding claim 27, Seide teaches: playback of the track commences at a point of the track from which the per-track hook was extracted (Seide [0029], a user is able to watch or listen to the audio/video thumbnails to gain indications of the content, a user-selectable option is provided to play a larger portion of the audio and/or video content, such as the full audio/video file corresponding to the audio/video thumbnail comprising segments isolated out of that full audio/video file; [0031], a user may be provided the option to start a selected video file at the beginning, or to start playback from one or the clips shown in the audio/video thumbnail).
s 19, 24, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seide, Miyazaki and Kitahara as applied on claim 1, and in view of Kai Havukainen (hereinafter Havukainen), US Publication 20060205439.

Regarding claim 19, Seide teaches: a digital media file of the collection of digital media files is not currently playing and the hooks related to the digital media content are played in a background while the end user is browsing the collection of digital media files (Seide [0059], adding a sample of background music; [0060], for example, usually when user is browsing or selecting the file to watch, an unrelated audio/video segment such as an advertisement is presented first, while Seide may provide the audio/video thumbnail first so the user can either come to know that the corresponding file is not something she is interested in, or can come to see that it is something she is interested in and perhaps become excited to see the full audio/video file).  Seide does not expressly disclose playing hooks while the user is browsing, Havukainen discloses: the hooks are played in a background while the end user is browsing the collection of digital media files (Havukainen: [0021], playing sounds such as background music when performing a variety of tasks such as browsing, it is also possible to determine background music for a particular application, alternatively, a sample of the music can be played when actions are undertaken by the user);
Seide and Havukainen are in analogous art because they are in the same field of endeavor, digital media content management in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify 

Claim 24 recites a system having substantially the same limitations as the method of claims 1 and 19.  Therefore, claim 24 is rejected under the same rationale.
Claim 25 recites a computer program product having substantially the same limitations as the method of claims 1 and 19.  Therefore, claim 25 is rejected under the same rationale.

8.	Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seide and Miyazaki and Kitahara as applied on claim 1, and in view of Charles Kulas (hereinafter Kulas), US Publication 20080184121.

Regarding claim 26, Seide discloses: wherein the collection is defined using specific criteria (Seide [0037], [0040], [0041], and [0054], the most indicative and/or relevant segments are selected to represent the audio/video files); the collection can change even after being made available to the digital media player (Seide, [0065], the updated or refreshed search may turn up one or more audio/video files that are newly selected in response to the new search, when a user selects to engage the automated search, each time the user engages the previously selected Web syndication feed, such as by opening a channel, hitting a bookmark, clicking a link, etc., the search is performed anew with the potential for a new set of search result; [0067], the new, refreshed search potentially provides new search results that are added to the channel, , and the digital media files form a subset of a catalogue of digital media files available for the digital media player to play (Seide, Fig. 7, [0031], a user may be provided the option to start a selected video file at the beginning, or to start playback from one of the clips shown in the audio/video thumbnail);
Seide discloses performing the updated or refreshed search ([0065]), and the new, refreshed search potentially provides new search results that are added to the channel, or new weightings of different search results in the order in which they will be presented, as time goes on ([0067]), it would have been obvious to one with ordinary skill, in the art at the time of the invention, to recognize that in Seide the collection is not static and can alter or grow after being made available to the media player.  In addition, in an analogous art of media data management system, Kulas expressly discloses the collection can change even after being made available to the digital media player (Kulas, [0024], a search of the tag database can be performed dynamically as the author plays the video so that tags that are appearing or that will appear are displayed in a tag list that updates along with video playback).
Seide and Kulas are in analogous art because they are in the same field of endeavor, detecting, managing media data in mobile computing device. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Seide using the teachings of Kulas to expressly include dynamically updating/refreshing the media content.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Hua Lu/
Examiner, Art Unit 2171